Citation Nr: 0211173	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  92-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for tinea versicolor.


(The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD), a right foot disorder, and 
a right hip disorder; an increased evaluation for 
transitional vertebra with lumbarization, S1 spina bifida, 
currently evaluated as 10 percent disabling, and an increased 
evaluation for left medial meniscus tear, currently evaluated 
as 10 percent disabling, will be the subjects of a future 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973, and from February 1982 to December 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the Los 
Angeles Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board is undertaking additional development on the claims 
of entitlement to service connection for PTSD, a right hip 
disorder, and a right foot disorder; and increased 
evaluations for back and left knee disorders pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3.105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDING OF FACT

Tinea versicolor affects an extensive area and is productive 
of some itching.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation of 10 
percent for tinea versicolor have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

The law and regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.156, 3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, VA's duties have been fulfilled.  


First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the February 1989, July 
1990, and March 1995 rating determinations and the March 
1990, May 1991, August 1991, November 1994, March 1995, April 
1997, and December 1999 SSOCs informed the appellant of the 
information and evidence needed to substantiate this claim.  
As such, VA's notification requirements have been complied 
with.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  

Moreover, this matter was remanded by the Board in November 
1992 and June 1996 for further development, with the 
requested development being accomplished.  Furthermore, the 
veteran was afforded several VA examinations during the 
course of this appeal.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case. Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  

See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the veteran has 
been given ample process to provide evidence and argument in 
support of his claim.  In short, the Board finds that the 
veteran has been given adequate notice of the need to submit 
evidence and argument and that he is not prejudiced by this 
decision.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In determining 
the disability evaluation, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2 (2001), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Dermatophytosis is rated on the basis of eczema.  38 C.F.R. 
§ 4.118, Diagnostic Code 7813.

A noncompensable rating is warranted for eczema with slight, 
if any, exfoliation, exudation or itching if on a nonexposed 
surface or small area.  A 10 percent rating is warranted for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  


A 30 percent rating is warranted for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent rating is warranted for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or where the disorder is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Factual Background

A review of the record discloses that the RO granted service 
connection for tinea versicolor in an August 1984 rating 
determination, and assigned a noncompensable disability 
evaluation, based on service documentation of this disorder.  

At the time of a November 1988 VA examination, the veteran 
was noted to have patches of light colored areas over the 
shoulders and upper thorax.  Diagnoses of tinea versicolor 
and vertiglio were rendered.  

Outpatient treatment records received in conjunction with the 
veteran's claim show that he was seen with hyperpigmented 
areas on his neck, back, and chest in July 1989.  Physical 
examination performed at that time revealed hyperpigmented 
areas covering the whole back of the neck and rashes on the 
back, chest, and abdomen.  A diagnosis of tinea versicolor 
was rendered.  

At the time of a January 1997 VA examination, the veteran 
complained that his symptoms were much worse in the summer 
both on the feet and torso, particularly when he sweat a lot.  

Physical examination revealed a few superficial small old 
dime size to quarter size scaly non-inflammatory patches on 
the torso, anterior and posterior aspects, and around the 
neck.  On the feet, there was minimal interdigital 
maceration.  There was also moderate hyperkeratosis of the 
soles with no vesicles being seen.  The toenails showed no 
pathology.  Diagnoses of mild tinea versicolor and moderate, 
well controlled, tinea pedis were rendered.   

At the time of a September 1999 VA examination, the veteran 
reported having constant problems with his skin.  He noted 
having skin disorders on his torso and feet.  He stated that 
he had multiple infections or problems in the groin, feet, 
and torso.  

Physical examination performed at that time revealed no 
outward skin lesions on the trunk.  There were some nevi and 
other benign issues but not any skin color changes.  There 
was no active tinea versicolor at the time of the 
examination.  The groin had a small singular cyst-like lesion 
which the examiner indicated might have been caused by 
ingrown hair.  There was mild erythematous dry thickened skin 
of the folds of the groin.  The diagnosis was one of 
intertrigo, which was a yeast-causing infection.  The 
examiner noted that this particular type of infection came 
with skin that was in dark moist areas with rubbing and so 
forth of the thigh to the groin area.  

The examiner stated that this would cause an infection, which 
was usually intermittent and could be treated.  The examiner 
indicated that the infections were usually treated with 
cream, with superinfections overlaying the skin called strep 
infections, and that these strep infections were treated with 
antibiotics.  


Analysis

The evidence shows that the veteran has some itching and 
exfoliation involving an extensive area, including his torso 
and neck as a result of his service-connected tinea 
versicolor.  Therefore, he meets the schedular criteria for a 
10 percent rating.

Constant itching, extensive lesions, or marked disfigurement, 
requirements for a 30 percent evaluation have not been met.  
There has been no exudation reported related to the veteran's 
tinea versicolor at the time of any VA examination.  At the 
time of the November 1988 VA examination, only patches of 
light colored areas were reported on the shoulders and upper 
thorax.  Moreover, at the time of the January 1997 VA 
examination, there were only a few superficial small dime 
size to quarter size scaly non-inflammatory patches on the 
torso, anterior and posterior aspects, and the neck.  A 
diagnosis of mild tinea versicolor was rendered at that time.  

Finally, at the time of the veteran's September 1999 VA 
examination, there were no outward skin lesions.  Moreover, 
pictures taken in conjunction with the veteran's 1997 and 
1999 VA examinations do not reveal marked disfigurement and 
such has not been noted in any VA examination report or 
outpatient treatment record.  As such, the criteria for a 30 
percent evaluation have not been met.  

The Board does note that the veteran has been found to have 
both tinea pedis in the foot area and intertrigo in the groin 
area.  However, service connection is not in effect for these 
skin diseases.  


Additional Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The RO provided the criteria for assignment of extraschedular 
evaluation and considered them, but did not grant the veteran 
an increased evaluation on this basis.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his tinea versicolor.  There has also been no report or 
demonstration that the veteran's tinea versicolor would 
interfere with employment opportunities. 

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected tinea versicolor and that the 
record does not suggest, based upon these findings documented 
within the clinical reports, that the appellant has an 
"exceptional or unusual" disability such to require referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.


ORDER

Entitlement to an increased evaluation of 10 percent for 
tinea versicolor is granted, subject to regulations governing 
the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? 
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

